149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Juan Michael ONTIVEROS, Appellant.
No. 97-4160.
United States Court of Appeals, Eighth Circuit.
Submitted: May 15, 1998.Filed: May 21, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before ARNOLD and FAGG, Circuit Judges, and BOGUE,* District Judge.
PER CURIAM.


1
Juan Michael Ontiveros pleaded guilty to conspiracy to distribute marijuana.  On appeal, Ontiveros contends the district court improperly rejected his request to withdraw his guilty plea.  We disagree.  After considering the record and the parties' submissions, we conclude Ontiveros failed to carry his burden to establish a fair and just reason to withdraw his plea and the district court's ruling was not an abuse of discretion.  We thus affirm Ontiveros's conviction without further discussion.  See 8th Cir.  R. 47B.


2
A true copy.



*
 The Honorable Andrew W. Bogue, United States District Judge for the District of South Dakota, sitting by designation